DETAILED ACTION
In Applicant’s Response filed 2/16/2021, Applicant has amended claims 1, 3-7 and 14-18. Claims 8 and 12-13 have been cancelled. Currently, claims 1-7, 9-11 and 14-18 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 9-11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ashline (U.S. Pat. No. 5925007) as evidenced by “MatWeb Material Property Data for Acrylic” (hereinafter “MatWeb”) in view of Delgado et al (US 2006/0118679).
With respect to claim 1, Ashline discloses an orthopedic wrist device (carpal cuff 10; the cuff is interpreted as being an “orthopedic wrist device” because it is configured to prevent stress of the wrist and carpal tunnel of the user and thus is interpreted as dealing with correcting deformities of muscles – i.e. “orthopedic”; abstract lines 14-15), the device comprising:
a panel (platform 12; figs 1 and 5); the panel being flexible (inherent material property - Ashline discloses that the platform 12 can be made from an acrylic base in order to provide the necessary level of stiffness for the carpal cuff - col 2 lines 43-45; although Acrylic materials are stiff, Acrylic is known to have a flexural modulus of approximately 2.96-3.3 GPa - see MatWeb material property data for Acrylic; Flexural modulus is a measure of the ability of a material to bend and, therefore, the fact that Acrylic material has a measurable flexural modulus is evidence that the material is capable of bending and, thus, is flexible);
a pair of straps (the device includes two straps 44 as shown in figs 1-4), each strap (44)  being coupled to the panel (the straps are secured via bolts to platform 12 – col 3 lines 15-26) 
a pair of first couplers (first end 46 has a first part of a hook/loop type fastener 50 – col 3 line 27-28; figs 2-4), each first coupler (50) being coupled to a respective strap proximate to a first end of the respective strap (the fastener 50 is at the “first end 46” of each strap 44 – col 3 lines 27-28, shown in figs 2-4); 
a pair of second couplers (second end 48 has complementary hook/loop fastener 52 – col 3 lines 29-30), each second coupler being coupled to a respective strap proximate to a second end of the respective strap (the fastener 50 is at the “second end 48” of each strap 44 – col 3 lines 29-30, shown in figs 2-4), the second couplers being complementary to the first couplers (col 3 lines 29-30) wherein the straps are configured for positioning around a wrist of a user (as shown in fig 1) positioning the panel on an underside of the wrist (platform 12 is positioned on the underside of the wrist during use of the device as shown in fig 1) such that each second coupler is positioned for selectively coupling to an associated first coupler (ends 46 and 48 are shown coupled in fig 1; hook and loop fasteners permit selective attachment/detachment of cooperating fastening parts; col 3 lines 27-32) for removably coupling the panel to the wrist (the device is interpreted as being removably coupled to the wrist since it is not configured as a permanent implant to be provided in or on the body; see also col 4 lines 18-27 which describes engagement/disengagement of the fasteners to apply or remove the device from the limb) for stabilizing the wrist (the wrist is “properly” aligned when the cuff is secured in use and thus the cuff is interpreted as stabilizing the wrist – col 4 lines 53-65); and 

a channel extending into the bottom of the panel (platform 12 has a channel extending through the material from the lower to upper surface that is defined by through hole 28 and channel 40 in platform 12 – col 2 lines 56-66; shown in fig 5), the channel being circumferentially larger distal from the bottom defining a pocket within the panel (through hole 28 has a smaller diameter than channel 40 and channel 40 is located distal to the bottom of platform 12 as shown in fig 5; the larger opening at channel 40 is interpreted as defining a pocket);
a post coupled to and extending from a first face of the base (bolt 26 has a post that extends through a hole 34 in plate 14 to attach plate 14 to platform 12 and is interpreted as being coupled to and extending from a first face of plate 14 because it extends from one face of plate 14 where it is connected to bearing 54, entirely through the plate 14 via central hole 34, to the opposing face of plate 14 where the bolt extends into and through hole 28 in platform 12 to attach plate 14 to platform 12 – col 2 lines 56-66 and col 3 lines 1-5 and 46-48; fig 5; see also annotated fig 5 below identifying the element that is interpreted as being plate 14 which includes central hole 34 based on the description in col 2 lines 65-66); and

a plurality of bearings (54) coupled to a second face of the base (coupled to the lower surface of plate 14 as shown in fig 1 and fig 5) wherein the bearings (54) are configured for facilitating locomotion of the wrist of the user along the surface (col 1 lines 58-67), each of the bearings being radially positioned and equidistantly spaced from the post (each bearing 54 has a spherical shape as shown i.e. in fig 3 and therefore is interpreted as being radially and equidistantly spaced from the post (bolt 26) that runs through the center of each bearing 54 as shown i.e. in figure 5).

ANNOTATED FIGURE 5 OF Ashline (U.S. Pat. No. 5925007)

    PNG
    media_image1.png
    358
    960
    media_image1.png
    Greyscale

	Ashline also disclose that ball bearings could be used in place of the static acrylic bearings 54 (col 4 lines 50-52) but does not, however, explicitly disclose that the ball bearings are a plurality of “rollers”.
Delgado, however, teaches an orthopedic wrist device (wrist support 10; the support is interpreted as being “orthopedic” because it is configured to reduce tension and pain to the carpal tunnel region of the wrist and thus is interpreted as dealing with correcting deformities of muscles – i.e. “orthopedic”; para [0009]) comprising a base (glide member 20, configured as a base that rests on a surface 12 during use as shown in fig 2) and rolling ball bearings 24B that are capable of rolling as the wrist moves across a surface (bearings can be incorporated into bottom 22 of glide member 20 - para [0051]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have substituted the bearings 54 in the device of Ashline for the rolling ball bearings 24B in Delgado since Ashline explicitly recognizes that such a substitution can be made (Ashline col 4 lines 50-52) and, furthermore, because such a modification would permit easier, smoother movement of a user’s wrist across a surface during use of the device.
Ashline also does not disclose the base being disc shaped.

With respect to claim 3, Ashline (as evidenced by MatWeb) in view of Delgado discloses the device as claimed (see rejection of claim 1) and Ashline also discloses the straps (44) being positioned on a top of the panel (the straps 44 are secured between the cap plate 16 and platform 12 – col 3 lines 17-18; positioning between layers 12 and 16 is interpreted to mean that the straps 44 are positioned on the top of platform 12 adjacent to the bottom of cap plate 16 based on the arrangement of these layers shown in figure 5).
claim 4, Ashline (as evidenced by MatWeb) in view of Delgado discloses the device as claimed (see rejection of claim 1) but Ashline does not disclose the straps comprising elastic such that the straps are resilient.
Delgado, however, teaches an orthopedic wrist device (wrist support 10; the support is interpreted as being “orthopedic” because it is configured to reduce tension and pain to the carpal tunnel region of the wrist and thus is interpreted as dealing with correcting deformities of muscles – i.e. “orthopedic”; para [0009]) comprising straps (projections 42 and 44 – fig 1-2) that are elastic and provide flexibility to accommodate a user when the device engages the wrist (para [0058]). “Resilient” is interpreted as being synonymous with “flexible” and “bendable” and since the elastic material in Delgado is described as providing flexibility (para [0058]), the elastic straps in Delgado are interpreted as also being resilient. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the straps of Ashline in view of Delgado from an elastic material such that the straps are resilient as taught by Delgado in order to improve flexibility and assist with accommodating a user when the device engages the wrist (Delgado para [0058]). Additionally, it would have been obvious to modify the straps of Ashline in view of Delgado to be formed from elastic since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
With respect to claim 5, Ashline (as evidenced by MatWeb) in view of Delgado discloses the device as claimed (see rejection of claim 1) and Ashline also discloses each strap (44) comprising a first strip and a second strip (identified in the annotated figure 2 below), the first strip and the second strip being coupled singly to and extending from the opposing sides of the 
ANNOTATED FIGURE 2 OF Ashline (U.S. Pat. No. 5925007)

    PNG
    media_image2.png
    669
    820
    media_image2.png
    Greyscale


With respect to claim 6, Ashline (as evidenced by MatWeb) in view of Delgado discloses the device as claimed (see rejection of claim 1) and Ashline also discloses the associated first coupler (50) being positioned on a lower surface of the strap, the second coupler (52) being positioned on an upper surface of the strap (as shown in the second annotated figure 2 below).
2nd ANNOTATED FIGURE 2 OF Ashline (U.S. Pat. No. 5925007)

    PNG
    media_image3.png
    664
    901
    media_image3.png
    Greyscale


With respect to claim 7, Ashline (as evidenced by MatWeb) in view of Delgado discloses the device as claimed (see rejection of claim 6) and Ashline also discloses each second coupler (52) and the associated first coupler (50) comprising a hook and loop fastener (col 3 lines 27-32).
With respect to claim 9, Ashline (as evidenced by MatWeb) in view of Delgado discloses the device as claimed (see rejection of claim 1) and Ashline also discloses the base (14) being substantially centrally positioned on the bottom of the panel (the plate 14 is secured to the lower surface of platform 12 by a central bolt 26 – col 3 lines 46-48 and as shown in figures 3-4, the connection via bolt 26 is at the center, equally spaced between the left and right sides of the platform).

With respect to claim 10, Ashline (as evidenced by MatWeb) in view of Delgado discloses the device as claimed (see rejection of claim 1) but Ashline does not disclose the base being rigid.
	Delgado, however, teaches an orthopedic wrist device (wrist support 10; the support is interpreted as being “orthopedic” because it is configured to reduce tension and pain to the carpal tunnel region of the wrist and thus is interpreted as dealing with correcting deformities of muscles – i.e. “orthopedic”; para [0009]) comprising a base (glide member 20 comprising a bottom surface 22, configured as a base that rests on a surface 12 during use as shown in fig 2) coupled to and extending from a bottom of a panel (glide member 20 is coupled to a bottom surface of flat bottom wall 41 as shown in fig 2; para [0052]) wherein the base (20) is configured for supporting the wrist on a surface (as shown in fig 2, the glide member 20 supports the wrist W on surface 12; see also para [0049-0050]) and, furthermore, wherein the base is rigid (the glide member is formed of hard plastic – para [0050]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the base of Ashline in view of Delgado from a rigid material such as hard plastic as taught by Delgado in order to reduce friction between the base and the surface upon which the wrist device is utilized (Delgado para [0050] lines 1-5).
With respect to claim 11, Ashline (as evidenced by MatWeb) in view of Delgado discloses the device substantially as claimed (see rejection of claim 10) but Ashline does not disclose the base comprising plastic.

	With respect to claim 15, Ashline (as evidenced by MatWeb) in view of Delgado discloses the device substantially as claimed (see rejection of claim 1) and Delgado further teaches each roller comprising a recess and a ball (rolling ball bearings 24B disposed in a cavity within the glide member as shown in fig 3D; para [0051]), the recess (cavity shown in fig 3D) extending into the base from the second face of the base (extends into glide member 20 from bottom 22 as shown in fig 3D), the recess being shaped complementarity to a first section of the ball (cavity is shaped to complement the upper portion of rolling ball bearing 24B as shown in fig 3D), the ball being positioned in the recess such that a second section of the ball 
With respect to claim 16, Ashline (as evidenced by MatWeb) in view of Delgado discloses the device as claimed (see rejection of claim 1) but does not disclose a pair of cutouts, each cutout extending arcuately into a respective opposing side of the panel. As best understood from Applicant’s disclosure and drawings, the cutouts 40 of the claimed invention are curved side edges of the panel 12 as shown in applicant’s figure 5. Although Ashline does not explicitly disclose that platform 12 is provided with curved side edges, Ashline does, however, disclose that the “shape of the device can be easily modified for particular users or classes of users…” (col 5 lines 4-7). Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the 
With respect to claim 17, Ashline (as evidenced by MatWeb) in view of Delgado discloses the device as claimed (see rejection of claim 1) and Ashline also discloses the respective opposing end of the panel being arcuate and extending beyond an edge of the strap (as shown and noted in the annotated figure 3 below).
ANNOTATED FIGURE 3 OF Ashline (U.S. Pat. No. 5925007)

    PNG
    media_image4.png
    644
    558
    media_image4.png
    Greyscale


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ashline (U.S. Pat. No. 5925007) as evidenced by “MatWeb Material Property Data for Acrylic” (hereinafter “MatWeb”) in view of Delgado et al (US 2006/0118679) and further in view of Sheybani (US 2006/0226305) as evidenced by “All About Neoprene – Properties, Uses and Applications”.
	With respect to claim 2, Ashline (as evidenced by MatWeb) in view of Delgado discloses the device as claimed (see rejection of claim 1) but Ashline does not disclose the panel comprising neoprene.
	Sheybani teaches a wrist device 100 in fig 2 which includes a panel (portion of strap 110 directly attached to and contacting support pad 120 in fig 2) made from neoprene material (para [0044]). Neoprene material is commonly used in clothing applications and is known to be flexible and water resistant (see “All About Neoprene – Properties, Uses and Applications”; pages 1-3). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the panel of Ashline in view of Delgado so that it comprises neoprene like the panel on the wrist device of Sheybani, in order to improve flexibility and provide water resistance and, furthermore, because it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ashline (U.S. Pat. No. 5925007) as evidenced by “MatWeb Material Property Data for Acrylic” (hereinafter “MatWeb”) in view of Delgado et al (US 2006/0118679), and further in view of Krukovsky (U.S. Pat. No. 5472161).
claim 14, Ashline (as evidenced by MatWeb) in view of Delgado discloses the device substantially as claimed (see rejection of claim 1) but does not disclose the plurality of rollers comprising four rollers substantially evenly spaced proximate to a perimeter of the base.
Krukovsky, however, teaches a wrist support device which includes four balls 4 (fig 1c) rotatably mounted in cavities on the table engaging face 3 of the device (as shown in fig 1a; col 3 lines 30-38). Additionally, the four balls 4 are arranged such that one ball is in each of the four corners of the device so the balls are substantially evenly spaced proximate to the perimeter as shown in fig 1c. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the device of Ashline in view of Delgado so that it only includes four rollers substantially evenly spaced proximate to a perimeter of the base as taught by Krukovsky in order to simplify the construction of the device and, furthermore, to provide even weight distribution of the supported wrist during use.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ashline (U.S. Pat. No. 5925007) as evidenced by “MatWeb Material Property Data for Acrylic” (hereinafter “MatWeb”) in view of Delgado et al (US 2006/0118679) and further in view of Sheybani (US 2006/0226305) as evidenced by “All About Neoprene – Properties, Uses and Applications” and Krukovsky (U.S. Pat. No. 5472161).
With respect to claim 18, Ashline discloses an orthopedic wrist device (carpal cuff 10; the cuff is interpreted as being an “orthopedic wrist device” because it is configured to prevent stress of the wrist and carpal tunnel of the user and thus is interpreted as dealing with 
a panel (platform 12; figs 1 and 5); the panel being flexible (inherent material property - Ashline discloses that the platform 12 can be made from an acrylic base in order to provide the necessary level of stiffness for the carpal cuff - col 2 lines 43-45; although Acrylic materials are stiff, Acrylic is known to have a flexural modulus of approximately 2.96-3.3 GPa - see MatWeb material property data for Acrylic; Flexural modulus is a measure of the ability of a material to bend and, therefore, the fact that Acrylic material has a measurable flexural modulus is evidence that the material is capable of bending and, thus, is flexible);
a pair of straps (the device includes two straps 44 as shown in figs 1-4), each strap (44)  being coupled to the panel (the straps are secured via bolts to platform 12 – col 3 lines 15-26) proximate to a respective opposing end of the panel such that the strap extends from each opposing side of the panel (as shown in figures 1-4), the straps (44) being positioned on a top of the panel (the straps 44 are secured between the cap plate 16 and platform 12 – col 3 lines 17-18; positioning between layers 12 and 16 is interpreted to mean that the straps 44 are positioned on the top of platform 12 adjacent to the bottom of cap plate 16 based on the arrangement of these layers shown in figure 5), each strap (44) comprising a first strip and a second strip (identified in the annotated figure 2 below), the first strip and the second strip being coupled singly to and extending from the opposing sides of the panel (as shown in fig 2 and the annotated figure below, each strip extends from a single side - either the left or right side of the device; also the strips are coupled to the panel because the straps are secured via bolts to platform 12 – col 3 lines 15-26);
ANNOTATED FIGURE 2 OF Ashline (U.S. Pat. No. 5925007)

    PNG
    media_image2.png
    669
    820
    media_image2.png
    Greyscale

a pair of first couplers (first end 46 has a first part of a hook/loop type fastener 50 – col 3 line 27-28; figs 2-4), each first coupler (50) being coupled to a respective strap proximate to a first end of the respective strap (the fastener 50 is at the “first end 46” of each strap 44 – col 3 lines 27-28, shown in figs 2-4); 
a pair of second couplers (second end 48 has complementary hook/loop fastener 52 – col 3 lines 29-30), each second coupler being coupled to a respective strap proximate to a second end of the respective strap (the fastener 50 is at the “second end 48” of each strap 44 – col 3 lines 29-30, shown in figs 2-4), the second couplers being complementary to the first couplers (col 3 lines 29-30) wherein the straps are configured for positioning around a wrist of a user (as shown in fig 1) positioning the panel on an underside of the wrist (platform 12 is positioned on the underside of the wrist during use of the device as shown in fig 1) such that 
2nd ANNOTATED FIGURE 2 OF Ashline (U.S. Pat. No. 5925007)

    PNG
    media_image3.png
    664
    901
    media_image3.png
    Greyscale

a base (spreader plate 14) coupled to and extending from a bottom of the panel (secured to platform 12 by a bolt 26 – col 3 lines 46-48; extends from the bottom of platform 12 as shown in fig 1) wherein the base (14) is configured for supporting the wrist on a surface (spreader plate 14 includes a pair of bearings 54 which provide a lower bearing surface 56 which supports the wrist on a surface; fig 1; col 1 lines 58-62, col 2 lines 50-51, col 3 lines 34-45), the base (14) being substantially centrally positioned on the bottom of the panel (the plate 14 is secured to the lower surface of platform 12 by a central bolt 26 – col 3 lines 46-48 and as shown in figures 3-4, the connection via bolt 26 is at the center, equally spaced between the left and right sides of the platform);
a channel extending into the bottom of the panel (platform 12 has a channel extending through the material from the lower to upper surface that is defined by through hole 28 and 
a post coupled to and extending from a first face of the base (bolt 26 has a post that extends through a hole 34 in plate 14 to attach plate 14 to platform 12 and is interpreted as being coupled to and extending from a first face of plate 14 because it extends from one face of plate 14 where it is connected to bearing 54, entirely through the plate 14 via central hole 34, to the opposing face of plate 14 where the bolt extends into and through hole 28 in platform 12 to attach plate 14 to platform 12 – col 2 lines 56-66 and col 3 lines 1-5 and 46-48; fig 5; see also annotated fig 5 below identifying the element that is interpreted as being plate 14 which includes central hole 34 based on the description in col 2 lines 65-66); and
a tab coupled to the post distal from the base (bolts such as bolt 26 are interpreted as being externally threaded along the entire post of the bolt, including portions that would be located distal to plate 14 when assembled in the arrangement shown in fig 5; the external threading protrudes from the exterior surface of the post portion of a bolt and thus is interpreted as being a tab element) such that the post and the tab are shaped complementary to the channel and are positioned for inserting into the channel such that the tab reversibly locks into the pocket for removably coupling the base to the panel (external threading on bolt 26 is interpreted as having a shape that is complementary to the shape of holes 28, 34 and channel 40 in order to interconnect cap 16, platform 12, plate 14 and bearing 54 as shown in fig 
ANNOTATED FIGURE 5 OF Ashline (U.S. Pat. No. 5925007)


    PNG
    media_image1.png
    358
    960
    media_image1.png
    Greyscale

wherein the panel further comprises a respective opposing end of the panel being arcuate and extending beyond an edge of the strap (as shown and noted in the annotated figure 3 below).
ANNOTATED FIGURE 3 OF Ashline (U.S. Pat. No. 5925007)

    PNG
    media_image4.png
    644
    558
    media_image4.png
    Greyscale

Ashline does not, however, disclose a pair of cutouts, each cutout extending arcuately into a respective opposing side of the panel. 
As best understood from Applicant’s disclosure and drawings, the cutouts 40 of the claimed invention are curved side edges of the panel 12 as shown in applicant’s figure 5. Although Ashline does not explicitly disclose that platform 12 is provided with curved side edges, Ashline does, however, disclose that the “shape of the device can be easily modified for particular users or classes of users…” (col 5 lines 4-7). Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the platform 12 of Ashline to have curved side edges (which are interpreted as being equivalent to the claimed cutouts) since Ashline explicitly recognizes that the shape can be 
Ashline also does not disclose: the straps comprising elastic such that the straps are resilient; the base being disc shaped; the base being rigid; the base being plastic; a plurality of rollers coupled to a second face of the base wherein the rollers are configured for facilitating locomotion of the wrist of the user along the surface; and each roller comprising a recess and a ball, the recess extending into the base from the second face of the base, the recess being shaped complementarity to a first section of the ball, the ball being positioned in the recess such that a second section of the ball protrudes from the second face, the first section of the ball being larger than the second section such that the ball is rotatably coupled to the base wherein the ball is positioned for rotating relative to the base for facilitating the locomotion of the wrist of the user along the surface.
Delgado, however, teaches an orthopedic wrist device (wrist support 10; the support is interpreted as being “orthopedic” because it is configured to reduce tension and pain to the carpal tunnel region of the wrist and thus is interpreted as dealing with correcting deformities of muscles – i.e. “orthopedic”; para [0009]) comprising straps (projections 42 and 44 – fig 1-2) that are elastic and provide flexibility to accommodate a user when the device engages the wrist (para [0058]). “Resilient” is interpreted as being synonymous with “flexible” and “bendable” and since the elastic material in Delgado is described as providing flexibility (para [0058]), the elastic straps in Delgado are interpreted as also being resilient. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have further modified the device of Ashline to form the straps from an elastic material such 
With respect to the base being disc shaped, Delgado further teaches that the device (wrist support 10) comprises a base (glide member 20 comprising a bottom surface 22, configured as a base that rests on a surface 12 during use as shown in fig 2) coupled to and extending from a bottom of a panel (glide member 20 is coupled to a bottom surface of flat bottom wall 41 as shown in fig 2; para [0052]) wherein the base (20) is configured for supporting the wrist on a surface (as shown in fig 2, the glide member 20 supports the wrist W on surface 12; see also para [0049-0050]) and, furthermore, wherein the base is disc shaped (as shown in figures 1-2A and 3A the glide member 20 is circular and thus is interpreted as being disc shaped). It would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the invention, to have further modified the device of Ashline so that the base is disc shaped like the base in Delgado since applicant has not disclosed that such shape solves any stated problem or is anything more than one of numerous shapes or configurations a person having ordinary skill in the art would find obvious for the purpose of providing a base of an orthopedic wrist device.
	With respect to the base being rigid, Delgado further teaches that the base (20) is rigid (the glide member is formed of hard plastic – para [0050]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have further 
	With respect to the base being plastic, Delgado further teaches that the base (glide member 20 comprising a bottom surface 22, configured as a base that rests on a surface 12 during use as shown in fig 2) comprises plastic (the glide member is formed of hard plastic – para [0050]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have further modified the device of Ashline to form the base from plastic as taught by Delgado in order to reduce friction between the base and the surface upon which the wrist device is utilized (Delgado para [0050] lines 1-5).
With respect to providing a plurality of rollers coupled to a second face of the base wherein the rollers are configured for facilitating locomotion of the wrist of the user along the surface, Ashline discloses including a plurality of bearings (54) coupled to a second face of the base (coupled to the lower surface of plate 14 as shown in fig 1 and fig 5) wherein the bearings (54) are configured for facilitating locomotion of the wrist of the user along the surface (col 1 lines 58-67), each of the bearings being radially positioned and equidistantly spaced from the post (each bearing 54 has a spherical shape as shown i.e. in fig 3 and therefore is interpreted as being radially and equidistantly spaced from the post (bolt 26) that runs through the center of each bearing 54 as shown i.e. in figure 5), and, additionally, that ball bearings could be used in place of the static acrylic bearings 54 (col 4 lines 50-52) but does not, however, explicitly disclose a plurality of “rollers”. Delgado, however, teaches rolling ball bearings 24B that are capable of rolling as the wrist moves across a surface (bearings can be incorporated into 
With respect to “each roller comprising a recess and a ball, the recess extending into the base from the second face of the base, the recess being shaped complementarity to a first section of the ball, the ball being positioned in the recess such that a second section of the ball protrudes from the second face, the first section of the ball being larger than the second section such that the ball is rotatably coupled to the base wherein the ball is positioned for rotating relative to the base for facilitating the locomotion of the wrist of the user along the surface”; Delgado, further teaches each roller comprising a recess and a ball (rolling ball bearings 24B disposed in a cavity within the glide member as shown in fig 3D; para [0051]), the recess (cavity shown in fig 3D) extending into the base from the second face of the base (extends into glide member 20 from bottom 22 as shown in fig 3D), the recess being shaped complementarity to a first section of the ball (cavity is shaped to complement the upper portion of rolling ball bearing 24B as shown in fig 3D), the ball being positioned in the recess such that a second section of the ball protrudes from the second face (lower portion of rolling ball bearing 24B protrudes from bottom 22 as shown in fig 3D), the first section of the ball (upper portion; within cavity) being larger than the second section (as shown in fig 3D, more than half of ball bearing 24B is located within the cavity as evidenced by the dashed line across the bearing at 
Ashline in view of Delgado does not, however, disclose the panel comprising neoprene.
	Sheybani teaches a wrist device 100 in fig 2 which includes a panel (portion of strap 110 directly attached and in contact with support pad 120 in fig 2) made from neoprene material (para [0044]). Neoprene material is commonly used in clothing applications and is known to be flexible and water resistant (see “All About Neoprene – Properties, Uses and Applications”; pages 1-3). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the panel of Ashline in view of Delgado so that it comprises neoprene like the panel on the wrist device of Sheybani, in order to improve flexibility and provide water resistance and, furthermore, because it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 

Krukovsky, however, teaches a wrist support device which includes four balls 4 (fig 1c) rotatably mounted in cavities on the table engaging face 3 of the device (as shown in fig 1a; col 3 lines 30-38). Additionally, the four balls 4 are arranged such that one ball is in each of the four corners of the device so that the balls are substantially evenly spaced proximate to the perimeter as shown in fig 1c. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the device of Ashline in view of Delgado and further in view of Sheybani so that it only includes four rollers substantially evenly spaced proximate to a perimeter of the base as taught by Krukovsky in order to simplify the construction of the device and, furthermore, to provide even weight distribution of the supported wrist during use.

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 2/16/2021 have been fully considered as follows:	Regarding the objections to the specification, Applicant’s arguments on page 7 of the Response have been fully considered and are persuasive. Therefore, the objections have been withdrawn.

Regarding the claim rejections under 35 USC 112, Applicant’s amendments to the claims have been fully considered and are sufficient to overcome the rejections which, accordingly, have been withdrawn.
Regarding the claim rejections under 35 USC 102, Applicant's amendments to claim 1 have been fully considered and are sufficient to overcome the rejection under 35 USC 102 based on Ashline. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Delgado (US 2006/0118679). Therefore, Applicant's arguments on pages 7-8 of the Response have been fully considered but are rendered moot in view of the new grounds of rejection which were necessitated by the amendments to the claims. 
Regarding the claim rejections under 35 USC 103, Applicant’s arguments on pages 8-10 of the Response have been fully considered but are not persuasive. Specifically, the Office has noted Applicant’s arguments on pages 8-9 that the Ashline and/or Delgado references fail to disclose rollers radially positioned and equidistantly spaced from the post as recited in amended claims 1 and 18. The Office respectfully disagrees for at least the reasons provided in the claim rejections above where these new claim limitations have been addressed. The Office has also noted Applicant’s arguments on pages 8-10 regarding dependent claims 2-11 and 13-17 but for at least the same reasons as provided above, the Office is not persuaded by these arguments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wiedenmann (US 1510877); Setrakian (US 1522652); Lucero et al (US 6698697); and Chuang (US 6082684) each teach features that are considered pertinent to applicant’s disclosure.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.C/Examiner, Art Unit 3786                                                                                                                                                                                                        
/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786